Laughlin, J.:
The material facts presented by this-record'differ from those preented in the Matter of Titus (117 App. Div. 621), argued and decided herewith, only in that the affiant, who asserts the, facts positively, resided next door'on the same avenue to the number *638from whicli the elector enrolled, and consequently the opinion in that iqatter is decisive of this appeal. - , • .
It follows that the order should be affirmed upon the authority of . the opinion in Matter of Titus.
Pattebson, P. J., concurred; Clarke and Ingraham, JJ., dissented.